Mr. Justice Carnes delivered the opinion of the court. 5. Fraudulent conveyances, § 80*—what constitutes voluntary gift of property invalid in equity. The conveyance by a debtor of all his property to his children for a consideration, consisting of the assumption of all the debts of the grantor except one, which consideration is only about one-half the value of such property, constitutes a voluntary gift over to the assignees, and will be set aside in equity at the instance of such other creditor regardless of whether or not the grantees have knowledge of such other debt. 6. Fraudulent conveyances, § 87*—when no presumption as to lack of good faith arises from sale to relatives. A debtor in failing circumstances may convey his property to his relatives, and if there are no indications of fraud no presumption arises from the relationship. 7. Fraudulent conveyances, § 87*—when to be considered to impeach conveyance. The fact of relationship between an indebted grantor and the grantee of property may be considered with other evidence as tending to impeach the conveyance. 8. Fraudulent conveyances, § 65*—what is badge of fraud. Inadequacy of consideration for the conveyance of property by an indebted father to his children is a badge of fraud. 9. Appeal and error, § 365*—when grantee of property set aside as invalid against creditor not entitled to decree for reimbursement of consideration paid. A grantee of property which is set aside as invalid against creditors is not entitled to protection in equity for the payment of part of the consideration, where he fails to ask such protection from the court.